Citation Nr: 1611744	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-42 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.  

2.  Entitlement to service connection for residuals of a lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty (AD) in the United States Army from January to June 1970 and from November 1990 to November 1991.  He also had additional service in the United States Army Reserves, including active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from February 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2012 the Veteran had a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words a Travel Board hearing.  However, the Board regretfully advised the Veteran in September 2012 that VA was unable to produce a written transcript of the proceeding because of malfunctioning equipment.  He therefore was offered another hearing.  See the September 2012 Board letter.  But he did not respond.

The Board subsequently, in July 2013, remanded the claims to the Agency of Original Jurisdiction (AOJ) for further development - including especially obtaining outstanding treatment records relevant to these claims, clarifying when the Veteran was on ACDUTRA and INACDUTRA, and then having him examined for a necessary medical nexus opinion.

Since the most recent Supplemental Statement of the Case (SSOC) that was issued on remand, additional evidence has been associated with the claims file.  However, as this evidence is not relevant to or is cumulative of evidence already of record with regard to the claim of entitlement to service connection for residuals of a lumbar strain, the Board finds that it may proceed with adjudicating this claim.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2015).

Conversely, the remaining claim of entitlement to service connection for a left shoulder disorder requires even more development, so the Board is again REMANDING this other claim to the AOJ.


FINDING OF FACT

The disability currently affecting the lumbar segment of the Veteran's spine, so his low back, including especially the lower lumbar spondylosis and L5-S1 degenerative joint disease (i.e., arthritis) and even the degenerative disc disease affecting the thoracolumbar spine (thoracic and lumbar segments in combination) is not the result of the injury (lumbar strain) he sustained during his service.  Moreover, the arthritis now affecting this segment this segment of his spine also did not develop to a compensable degree within the year after his discharge from AD.


CONCLUSION OF LAW

His present-day low back disability is not due to disease or injury incurred in or aggravated by his active military service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This required notice was provided in September 2009.

And as concerning the additional obligation to assist the Veteran with this claim, VA additionally has obtained his service treatment records (STRs), also assisted him in obtaining other evidence, including relevant post-service treatment records, and afforded him VA medical examinations.

The Veteran receives treatment from a Dr. P.K.  However, this treatment is reported in regards to a shoulder disability.  Thus, the Board finds it unnecessary to obtain these records prior to adjudicating this claim of entitlement to service connection for residuals of a lumbar (low back) strain.  These records only, instead, potentially relate to the left shoulder claim that is again being remanded for still further development.

The treatment records regarding the Veteran from Dr. J.D. have not been obtained and associated with the claims file.  But the Veteran was asked to submit authorization (VA Form 21-4142) allowing VA to obtain these confidential records, and he did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (explaining that VA's duty to assist is not a "one-way street").  In addition, the opinions submitted by Dr. J.D. do not concern the Veteran's claim for residuals of a lumbar strain.  Again then, this in turn permits the Board to proceed with adjudication of this claim.  

A summary of "Outpatient Encounters" from the 59th Medical Wing, Lackland Air Force Base, has been associated with the claims file so it may be considered in deciding this claim.  The summaries provide the diagnoses for which the Veteran received treatment and do not indicate any lumbar spine treatment.  As such, the Board finds it unnecessary to obtain these records prior to adjudicating this claim.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

VA therefore has complied with the preliminary notice and assistance requirements and the Veteran is not prejudiced by the Board deciding this claim.


II.  Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.

Active military, naval, or air service includes not only AD, but also any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from an injury, though not also disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. §§ 3.6(a), (d).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a correlation ("nexus" or link) between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases, such as arthritis, are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10 percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Moreover, the United States Court of Appeals for Veterans Claims (Court/CAVC) has clarified that the language of 38 U.S.C.A. §§ 101 and 1112-1137 clearly indicates that the presumptions of service connection, soundness, and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA, only instead if the claim is predicated on AD service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (i.e., permanency) of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Consider also, however, that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this in the context of a claim for rheumatic fever or rheumatic heart disease).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the specific type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2).


Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ('[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.')

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Turning now to the relevant facts, records show that, in May 1975, the Veteran reported to sick call for a low back strain.  Upon physical examination testing, there were no neurological deficits, and he was placed on light duty for two days.  He was given aspirin, and it was noted that if the strain persisted he was to return for follow-up treatment.  Subsequently-dated records, however, do not reflect any further complaints or treatment of that lumbar strain or any consequent residuals.

Post-service treatment records reflect diagnoses of mild lower lumbar spondylosis and mild L5-S1 degenerative joint disease.  

The Veteran filed for Workers' Compensation in conjunction with an April 1997 injury when he twisted his body in an awkward fashion while working with pallets.  The diagnosis was acute lumbosacral strain with spasms.

Primarily owing to the Board's July 2013 remand of this claim, the Veteran had a VA compensation examination in December 2013.  The examiner noted that the claims file was reviewed for the pertinent history.  The diagnosis at the conclusion of the evaluation was degenerative disc disease of the thoracolumbar spine.  After discussing an earlier 2003 VA medical examination and physical the examiner concluded the current diagnosis was not caused by or a result of the Veteran's active service.  The examiner noted that previous efforts to locate documentation of the lower back injury in 1975 were unsuccessful, and this was concluded to have possibly occurred during a period of training (the Veteran's history).  The examiner stated that if we assume that there was a problem in 1975, there is no record or history for treatment of the low back between 1975 in 1997.  The examiner reported that records are silent for a period of approximately 22 years that would document continued complaints or treatment.  There is no history of documented continuing complaints or treatments to indicate a chronic disabling condition.  The 1997 problem is well documented as an on-the-job related injury.  The Veteran had another problem in May of 2013 and missed about two and a half weeks of work.  There was an interval between the two injuries of fifteen years.  The examiner explained that infrequent exacerbations of back pain related to the Veteran's employment do not suggest a nexus related to the 1975 complaints while in service.  The examiner found that the x-ray changes and history are compatible with the Veteran's age and senescence.  It was explained that degeneration of the spine (cervical, thoracic, and lumbar) begins with degeneration of the intervertebral discs.  As this progresses, the facet joints are malaligned and arthritis can develop in the facet joints.  The facet joints are the only synovial line joints in the spine, and without facet joint involvement there is no "arthritis" of the spine.  The examiner opined that this is a normal age-related progression, and not the result of an injury. 

This medical nexus opinion, obtained on remand, is clearly unfavorable to this claim since it disassociates all current low back disability, irrespective of specific diagnosis, from the injury (strain) the Veteran sustained during his time in service.  While it is conceded that he was treated for a low back strain in service, subsequently-dated STRs do not reveal any further complaint, diagnosis, or treatment for any low back disability.  This tends to suggest the injury in service was acute and transitory rather than resulting in chronic or permanent disability.

The Veteran's post-service treatment records do not reveal any low back-related complaints until 1997 when he sustained a well-documented on-the-job injury, as a civilian.  He additionally was noted to have yet another problem with his low back even more recently in May 2013 and, because of that, missed even more time from work.  The VA compensation examiner asked to comment on etiology has determined the Veteran's low back disability is not related to or the result of his lumbar strain in service.  Rather, according to this examiner, the disability is owing to the Veteran's age and senescence.  Moreover, since the Veteran has not been found to have had arthritis of his low back within one year of separating from service (and, in particular, from AD rather than ACDUTRA or INACDUTRA), the Board cannot presume the present-day arthritis was incurred during his service.  

Still yet, the preponderance of the evidence also is against a finding of continuity of symptomology since service.  The VA compensation examiner made particular note of the fact that the Veteran did not have any further complaints referable to his low back following the initial injury (strain) in service, in 1975.  It was also considered significant that there was no indication of treatment, either.  But "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Consider as well that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Forshey v. Principi, 284 F.3d 1335, 1358   (Fed. Cir. 2002) (en banc).  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Id., at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  See also AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In the appropriate circumstance, like here, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

When the Veteran sustained the intercurrent injuries after service, there was no mention of existing disability stemming from his initial injury in service, including in the way of aggravation of that initial injury.  The VA compensation examiner has cited these additional (post-service) injuries and perhaps even more so normal age-related progression as the sources of the current disability referable to the Veteran's low back.  Therefore, absent any equally competent and contrary medical nexus opinion, there is not the required attribution of his present-day low back disability to his service, and especially to his low back strain in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Consequently, service connection is not warranted.


ORDER

Service connection for residuals of a lumbar strain is denied.


REMAND

As for the Veteran's remaining claim of entitlement to service connection for a left shoulder disorder, in a November 2015 printout summary of "Outpatient Encounters" from the 59th Medical Wing, Lackland Air Force Base, it was revealed that he had treatment for his pain in the joint involving the shoulder region in March 2015 and rotator cuff (capsule) sprain in February 2015.  But review of the claims file does not reveal treatment records from the 59th Medical Wing, Lackland Air Force Base, for these dates.  Thus, on remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file all treatment records regarding the Veteran from the 59th Medical Wing, Lackland Air Force Base.  38 C.F.R. § 3.159(c)(2).

Review of the claims file also reveals the Veteran is being treated for his shoulder disability by a Dr. P.K.  However, treatment records from Dr. P.K. are not associated with the claims file.  Thus, on remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file all treatment records regarding the Veteran from Dr. P.K.  Id.

In the prior remand, the Board ordered that attempts be made to obtain treatment records regarding the Veteran from Dr. J.D.  In July 2013 the Veteran was asked to submit authorization for VA to obtain these records from Dr. J.D.  The Veteran did not provide this required authorization, however.  Nevertheless, since Dr. J.D. has reported treating the Veteran since 1995 and has rendered opinions regarding his claimed left shoulder disorder, on remand additional attempts should be made to obtain treatment records from Dr. J.D.  Id.  

The Veteran attributes his left shoulder disability to an injury in service.  His STRs reveal that he reported swollen or painful joints in April 1991, but he did not specify the particular joints involved, so it is uncertain whether he was referring to his left shoulder or elsewhere on his body.

In a statement dated in September 2007 the Veteran's private provider noted that the Veteran had been under his care since December 1995 and that it is likely that the current condition is related to the complaints shown during service.  The provider continued to state that it is highly likely the Veteran's chronic shoulder degenerative joint disease is related to injuries recurring during service.  However, the provider did not identify the shoulder involved or provide any explanatory rationale for the opinion presented.  Most of the probative value of an opinion comes from its underlying reasoning.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).


In a statement dated in October 2009 the Veteran's private provider revised his September 2007 statement indicating that, based upon a review of the Veteran's service records, it is likely that the current condition is related to complaints shown during service.  The provider stated that it is highly likely that both chronic shoulder degenerative joint diseases were related to injuries recurred during service.  However, the provider again did not give any rationale for the opinion presented.

In January 2014 the Veteran was afforded a VA shoulder examination.  Relevantly, the examiner noted that the Veteran had bilateral shoulder impingement.  After physical examination the examiner rendered the opinion that the left shoulder condition was not due to the claimed/diagnosed right shoulder conditions.  However, the examiner did not provide any rationale for this opinion.  

A statement dated in July 2014 by a private provider indicates that the Veteran has moderate impingement findings in his left shoulder with a type II acromion.  He has developed a very mild adhesive capsulitis pattern.  He indicated that the Veteran had an injury in service to the left shoulder though it was unclear what the injury was.  The Veteran has had some discomfort in that shoulder ever since that has worsened with time.  The provider noted that the Veteran had a fairly significant rotator cuff pathology in the right shoulder, thus he had to rely on the left shoulder so much over the years which may have aggravated it further.

The Veteran was afforded a VA shoulder examination in August 2014.  However, the examiner did not comment on the etiology of the left shoulder disability.

The Veteran submitted a Shoulder and Arm Conditions Disability Benefits Questionnaire dated in May 2015.  However, the provider did not render an opinion on the etiology of the Veteran's left shoulder disability.

The Board acknowledges that a private provider has opined that the Veteran's left shoulder disability is related to the Veteran's active service and noted that the Veteran has had discomfort in this shoulder since an injury in service.  However, the Board sees that, in his first claim for benefits in August 2005, the Veteran specifically noted only right shoulder impairment and did not additionally claim entitlement to service connection for left shoulder disability.  In addition, the Board finds the private provider's opinions regarding whether the Veteran's left shoulder disability is due to an injury in service to be insufficient as no rationale for the opinions was provided.  The private provider has indicated that the Veteran had a fairly significant rotator cuff pathology in the right shoulder, thus he had to rely on the left shoulder so much over the years which may have aggravated it further.  The Board notes that the private provider's statement that the Veteran's left shoulder disability may have been aggravated by the service-connected right shoulder disability is too speculative to establish a medical nexus.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that the use of the phrase "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").  However, as the opinion indicates there may be an association, the Board finds that remand is necessary for the Veteran to be afforded a VA medical examination regarding the etiology of his left shoulder disability, including for comment concerning this possible secondary relationship with the service-connected right shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, as already alluded to, additional evidence relevant to this claim of entitlement to service connection for a left shoulder disorder has been received since the most recent SSOC.  But as this claim is being remanded for further development, the AOJ will have opportunity to consider this additional evidence and address it in an additional SSOC on remand.  38 C.F.R. § 20.1304.


Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  After obtaining all necessary authorization attempt to obtain and associate with the claims file treatment records regarding the Veteran from the 59th Medical Wing, Lackland Air Force Base, Dr. P.K., and Dr. J.D.  Document all efforts to obtain these additional records and appropriately notify the Veteran if unable to obtain them.  38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  After receiving all additional records, schedule the Veteran for an appropriate VA compensation examination for his claimed left shoulder disorder.  The claims file, including a complete copy of this decision and remand, must be made available to the examiner, and the examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding this alleged disability.  Following completion of the examination and review of the claims file, the following must be addressed:

a.  The likelihood (likely, as likely as not, or unlikely) that the Veteran's left shoulder disorder is directly due to his active military service or, if involving arthritis, initially manifested to a compensable degree within a year of his discharge from AD (not ACDUTRA or INACDUTRA) to, in turn, warrant presuming it was incurred during his service;

b.  alternatively, the likelihood (likely, as likely as not, or unlikely) the Veteran's left shoulder disorder is secondary to his service-connected right shoulder disability, meaning proximately due to, the result of, OR aggravated by this service-connected disability.

The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability. 

As well, the term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

It is most essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.


3.  Then readjudicate this remaining claim for a left shoulder disorder in light of this and all other additional evidence. If this claim continues to be denied, send the Veteran and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


